DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/2/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 9 – 11, 13, 14, 17, 18 and 23 - 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Publication 2020/0178177).
Regarding claims 1 and 23, Kim teaches an apparatus method for wireless communications at a user equipment (UE), 2 comprising: (i.e. fig. 13 shows a wireless terminal comprising a transceiver for communication in a wireless network and a processor and memory for executing programmed instructions; see paragraphs 171 - 173)
receiving a signal indicating a wakeup opportunity associated with receiving one or more messages from an application; (i.e. fig. 15 shows the wireless terminal may receive a wake-up packet form a network device (see s1500); see paragraphs 184, 185)
identifying a mapping between an attribute of the signal and an identifier associated with the application; (i.e. fig. 15 shows the wireless terminal may identify, by packet attributes, whether the wakeup packet (opportunity) is a particular type of wake-up packet associated with an application or service type (see s1510); see paragraphs 186 - 189) and 
 determining a wakeup procedure in response to receiving the signal based at least in part on the mapping. (i.e. fig. 15 shows a specific operation may be performed based upon the received wakeup packet (opportunity) (s1520); see paragraphs 190, 191)
Regarding claims 2 and 24, Kim teaches the method of claim 1, further comprising: determining a reference time period associated with receiving the signal and a periodicity associated with receiving the signal based at least in part on the attribute of the signal. (i.e. Kim discloses a monitoring period during the sleep state may be configured with a specific start reference time and period for monitoring (periodicity), which is inherent to sleep monitoring periods for power save in wireless devices which are dynamically configured by the network; see paragraphs 149 - 151)
Regarding claims 3 and 25, Kim teaches the method of claim 1, wherein the attribute of the signal comprises a sequence. (i.e. an attribute of the wakeup packet may be a sequence of bits or a sequence combination; see paragraphs 187, 189)
Regarding claims 4 and 26, Kim teaches the method of claim 3, wherein the mapping comprises a mapping between a plurality of sequences and a plurality of identifiers associated with a plurality of applications. (i.e. the different attributes of the wakeup packet may correspond to different applications/services; see paragraphs 186 - 189)
Regarding claims 9, Kim teaches the method of claim 1, further comprising: receiving configuration signaling indicating the attribute of the signal used for the mapping. (Kim discloses configuration signaling of the wakeup packet to help the UE determine a service associated with the packet)
Regarding claims 10, Kim teaches the method of claim 1, wherein the mapping is based at least in part on a mapping at a vehicle to everything protocol stack layer.  (i.e. Kim discloses the embodiments of the prior art may be executed on a V2X network; see paragraphs 142, 144, 145)
Regarding claims 11, Kim teaches the method of claim 1, wherein the mapping is based at least in part on a mapping at a radio resource control protocol stack layer. (i.e. Kim discloses the wakeup packet signaling occurs at the physical and MAC layers, where RRC operates; see paragraphs 146)
Regarding claims 13, Kim teaches The method of claim 1, wherein the identifier associated with the application comprises a provider service identifier that is mapped to one or more application specific identifiers. (Kim discloses attributes of the wakeup packet may include configured application/service identifiers; see paragraphs 168, 186 - 189)
Regarding claims 14, Kim teaches The method of claim 13, wherein the provider service identifier is mapped to an application identifier of the application. (Kim discloses attributes of the wakeup packet may include configured identifiers that map the packet to a specific application/service; see paragraphs 168, 186 - 189)
Regarding claims 17, Kim teaches the method of claim 1, wherein the wakeup procedure comprises turning on circuitry for monitoring for the one or more messages. (i.e. Kim discloses an operation determined by the particular determined wakeup packet may be to activate the device to perform the operation; see paragraphs 185, 190, 191)
Regarding claims 18, Kim teaches the method of claim 1, wherein the wakeup procedure comprises skipping the wakeup opportunity. . (i.e. Kim discloses an operation determined by the particular determined wakeup packet may be to not activate the device to perform the operation; see paragraphs 185, 190, 191)
Claim(s) 19, 20, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (US Publication 2018/0084499).
Regarding claims 19 and 30, Qi teaches an apparatus and a method for wireless communications at a user equipment (UE), comprising: 
receiving a signal indicating a wakeup opportunity associated with receiving one or more messages from an application; (i.e. fig. 4 shows a AP (access point) may send a wake-up packet to a wireless device; see paragraph 39)
identifying a monitoring duration for monitoring for the one or more messages based at least in part on a mapping between an attribute of the signal and a plurality of monitoring durations; (i.e. the wake-up packets may comprise attributes including service type identifiers and a duration for monitoring after the wake up packet is received; see paragraphs 39-40) (i.e. fig. 7 shows a wake-up packet may comprise attributes including a service identifier and a time duration to monitor for the particular service; see paragraphs 66, 67) and 
monitoring for the one or more messages based at least in part on the monitoring duration. (i.e. the terminal may monitor for data messages based upon the monitoring time determined from the wake packet attributes; ; see paragraphs 39-43) ) (i.e. fig. 7 shows a wake-up packet may comprise attributes including a service identifier and a time duration to monitor for the particular service; see paragraphs 66, 67)
Regarding claims 20, Qi teaches The method of claim 19, wherein the monitoring duration comprises a number of slots.  (i.e. fig. 4 shows an 802.11 WLAN wireless network where is inherent that differences in subcarrier spacing necessitates durations in time are based on slots, which is the smallest unit of channel communication)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2020/0178177).
Claim(s) 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US Publication 2018/0084499).







Allowable Subject Matter
Claims 5 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 dependent on allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 21, 2022Primary Examiner, Art Unit 2471